                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,
v.                                                      Case No. 2:11-cr-31
                                                        HON. JANET T. NEFF
KRISTINE AMANDA BELTRAME

                      Defendant.
_______________________________/

                                  ORDER OF DETENTION

         Defendant appeared before the undersigned on April 25, 2019, for an initial

appearance on a supervised release petition dated April 9, 2019 (ECF #263).

         Pursuant to Defendant’s positive test on April 22, 2019 and for reasons stated on

the record, Defendant shall be detained pending further proceedings.

         IT IS HERBY ORDERED that Defendant shall report to the Marquette County Jail

by 4:00 p.m. on Monday, April 29, 2019


         IT IS SO ORDERED.


Dated:      April 25, 2019                 /s/ Timothy P. Greeley
                                           TIMOTHY P. GREELEY
                                           UNITED STATES MAGISTRATE JUDGE
